 
Exhibit 10.08
 
ESCROW AGREEMENT
 
ESCROW AGREEMENT dated as of December 29,  2009, by and between NUTRITION 21,
INC., a New York corporation and ICELAND HEALTH, LLC, a New York limited
liability company (collectively referred to herein as the “Seller”), ICELAND
HEALTH, INC., a Florida corporation, and NATURE’S PRODUCTS, INC., a Florida
corporation  (collectively “Buyer”) and, AMERICAN STOCK TRANSFER & TRUST
COMPANY, LLC, a financial institution chartered under the laws of the State of
New York (the “Agent”). The Seller and Buyer are collectively referred to herein
as the "Parties."
 
WITNESSETH:
 
1.            Appointment of Agent.  The Parties hereby appoint the Agent as
escrow agent in accordance with the terms and conditions set forth herein, and
the Agent hereby accepts such appointment, and are depositing $100,000.00 (the
“Funds”) in escrow with the Agent
 
2.            Utilization of Funds; Instructions to the Agent.
 
 
(a)
Agent is herby instructed to release to Seller on December 28, 2011, all amounts
then remaining in escrow upon receipt of written request from the Seller unless
Agent has prior thereto received notice from Buyer that a claim has been
asserted by Buyer against the Funds or any portion thereof.

 
 
(b)
Agent shall prior to December 28, 2011 release amounts from escrow only as
directed in writing by (i) joint written instructions of Buyer and Seller or
(ii) the final and non-appealable order of a court.

 
3.            Agent to Hold and Disburse Funds.  The Agent will hold in a
segregated account established for the benefit of the Parties and disburse all
funds received by it pursuant to the terms of this Escrow Agreement.
 
4.            Compensation of Agent.
 
 
(a)
For services rendered, the Agent shall receive as compensation $2,500, which fee
shall be equally shared and paid by the Parties ($1,250 by each party) to the
Agent promptly following the signing of this Agreement.

 
 
(b)
The Agent shall also be entitled to retain any income earned on the funds in the
escrow account as part of the Agent’s compensation.

 
 
(c)
The Agent shall also be entitled to reimbursement from the Parties for all
expenses paid or incurred by it in the administration of its duties hereunder,
including, but not limited to, all counsel, advisors’ and Agents’ fees and
disbursements and all reasonable taxes or other governmental charges.  It is
anticipated that such disbursement shall not exceed $500.00 barring any
unforeseen circumstances. The Parties shall share equally in all costs and
expenses payable to the Agent.

 
 
(d)
All amounts referred to herein are expressed in United States Dollars and all
payments by the Agent shall be made in such dollars.

 
5.            Exculpation and Indemnification of Agent.
 
 
(a)
The Agent shall have no duties or responsibilities other than those expressly
set forth herein.  The Agent shall have no duty to enforce any obligation of any
person to make any payment or delivery, or to direct or cause any payment or
delivery to be made, or to enforce any obligation of any person to perform any
other act.  The Agent shall be under no liability to the other parties hereto or
to anyone else by reason of any failure on the part of any party hereto or any
maker, guarantor, endorser or other signatory of any document or any other
person to perform such person’s obligations under any such document.  Except for
amendments to this Agreement referred to below,  the Agent shall not be
obligated to recognize any agreement between any and all of the persons referred
to herein, notwithstanding that references thereto may be made herein and
whether or not it has knowledge thereof.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(b)
The Agent shall not be liable to the Parties or to anyone else for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and in the exercise of its own best judgment.  The Agent may rely
conclusively and shall be protected in acting upon any order, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Agent), statement, instrument, report or other paper or document (not only as to
its due execution and the validity and effectiveness of its provisions, but also
as to the truth and acceptability of any information therein contained), which
is believed by the Agent to be genuine and to be signed or presented by the
proper person or persons.  The Agent shall not be bound by any notice or demand,
or any waiver, modification, termination or rescission of this Agreement or any
of the terms thereof, unless evidenced by a writing delivered to the Agent
signed by the proper party or parties and, if the duties or rights of the Agent
are affected, unless it shall give its prior written consent thereto.

 
 
(c)
The Agent shall not be responsible for the sufficiency or accuracy of the form
of, or the execution, validity, value or genuineness of, any document or
property received, held or delivered by it hereunder, or of any signature or
endorsement thereon, or for any lack of endorsement thereon, or for any
description therein; nor shall the Agent be responsible or liable to the other
parties hereto or to anyone else in any respect on account of the identity,
authority or rights of the persons executing or delivering or purporting to
execute or deliver any document or property or this Agreement.  The Agent shall
have no responsibility with respect to the use or application of any funds or
other property paid or delivered by the Agent pursuant to the provisions hereof.

 
 
(d)
The Agent shall have the right to assume in the absence of written notice to the
contrary from the proper person or persons that a fact or an event by reason of
which an action would or might be taken by the Agent does not exist or has not
occurred, without incurring liability to the other parties hereto or to anyone
else for any action taken or omitted, or any action suffered by it to be taken
or omitted, in good faith and in the exercise of its own best judgment, in
reliance upon such assumption.

 
 
(e)
To the extent that the Agent becomes liable for the payment of taxes, including
withholding taxes, in respect of income derived from the investment of funds
held hereunder or any payment made hereunder, the Agent may pay such taxes.  The
Agent shall be indemnified and held harmless against any liability for taxes and
for any penalties or interest in respect of taxes, on such investment income or
payments in the manner provided in Section 4 (c).

 
 
(f)
The Agent will be indemnified and held harmless by the Parties, joint and
several, from and against any and all expenses, including reasonable counsel
fees and disbursements, or loss suffered by the Agent in connection with any
action, suit or other proceeding involving any claim, or in connection with any
claim or demand, which in any way, directly or indirectly, arises out of or
relates to this Agreement, the services of the Agent hereunder, the monies or
other property held by it hereunder or any income earned from investment of such
monies, except for the Escrow Agent’s gross negligence or misconduct.  Promptly
after the receipt by the Agent or notice of any demand or claim or the
commencement of any action, suit or proceeding, the Agent shall, if a claim in
respect thereof is to be made against any of the Parties Company, notify all of
the Parties in writing, but the failure by the Agent to give such notice shall
not relieve the Parties from any liability which the Parties may have to the
Agent hereunder.

 
 
(g)
For the purposes hereof, the term “expense or loss” shall include all amounts
paid or payable to satisfy any claim, demand or liability, or in settlement of
any claim, demand, action, suit or proceeding settled with the express written
consent of the Agent, and all costs and expenses, including, but not limited to,
reasonable counsel fees and disbursements, paid or incurred in investigating or
defending against any such claim, demand, action, suit or proceeding..

 
 
2

--------------------------------------------------------------------------------

 
 
6.            Termination of Agreement and Resignation of Agent.
 
 
(a)
This Escrow Agreement shall terminate on the final disposition of the monies and
property held in escrow hereunder, provided that the rights of the Agent and the
obligations of the other parties hereto under Section 5 shall survive the
termination hereof.

 
 
(b)
The Agent may resign at any time and be discharged from its duties as Agent
hereunder by giving the Parties at least 30 days notice thereof.  As soon as
practicable after its resignation, the Agent shall turn over to a successor
escrow agent appointed by the mutual consent of the Parties all monies and
property held hereunder upon presentation of the document appointing the new
escrow agent and its acceptance thereof.  If no new Agent is so appointed within
the 60-day period following such notice of resignation, the Agent may deposit
the aforesaid monies and property with any court it deems appropriate..

 
7.            Notices.  All notices and other communications required to be
given hereunder, or which may be given pursuant or relative to the provisions
hereof, shall be in writing and shall be deemed to have been given when
delivered by hand or by an overnight courier service, or mailed, postage
prepaid, by first class United States mail, certified return receipt requested,
or transmitted by facsimile (with transmission acknowledgment received, provided
written notice delivered by any of the other means of delivery specified in this
Section follows such facsimile), as follows:
 

 
If to Buyer:
c/o Nature’s Products, Inc.
   
1301 Sawgrass Corporate Parkway
   
Sunrise, Florida 33323-2813
   
Facsimile: (954) 233-1664
   
Attention:  Jose Minski, President
         
With a copy to:
         
Mark S. Feluren
   
Genovese Joblove & Battista, P.A.
   
200 E. Broward Boulevard, Suite 1110
   
Fort Lauderdale, FL 33301
   
Facsimile: (954) 453-8010
       
If to Seller:
Michael Zeher
   
Nutrition 21, Inc.
   
4 Manhattanville Road
   
Purchase, NY 10577
         
With a copy to Ben Sporn at the same address
       
If to Agent:
     
American Stock Transfer & Trust Company, LLC
   
59 Maiden Lane—Plaza Level
   
New York, New York 10038
   
Attention:  Herb Lemmer


 
3

--------------------------------------------------------------------------------

 
 
8.            Further Assurances:  From time to time on and after the date
hereof, the Parties shall deliver or cause to be delivered to the Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Agent shall reasonably request (it being understood that the Agent
shall have no obligation to make any such request) to carry out more effectively
the provisions and purposes of this Agreement, to evidence compliance herewith
or to assure itself that it is protected in acting hereunder.
 
9.            Consent to Service of Process.  Each of the Parties and the Agent
hereby irrevocably consents to the jurisdiction of the courts of the State of
New York and of any federal court located in such State in connection with any
action, suit or other proceeding arising out of or relating to this Escrow
Agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to each of the Parties and
the Agent at its address for purposes of notices hereunder.
 
10.          Miscellaneous.
 
 
(a)
This Escrow Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing such instrument to
be drafted.  The terms “hereby”, “hereof”, “hereto”, “hereunder” and any similar
terms, as used in this Escrow Agreement, refer to the Escrow Agreement in its
entirety and not only to the particular portion of this Escrow Agreement where
the term is used.  The word “person” shall mean any natural person, partnership,
company, government and any other form of business or legal entity.  All words
or terms used in this Escrow Agreement, regardless of the number or gender, in
which they are used, shall be deemed to include any other number and any other
gender as the context may require.  This Escrow Agreement shall not be
admissible in evidence to construe the provisions of any prior agreement.

 
 
(b)
Succession and Assignment.  This Escrow Agreement and the rights and obligations
hereunder of each Party may be assigned by such Party only to a successor to
such Party's entire business.  This Escrow Agreement and the rights and
obligations hereunder of the Agent may be assigned by the Agent only to a
successor to its entire business.  This Escrow Agreement shall be binding upon
and inure to the benefit of each party’s respective successors, heirs and
permitted assigns.  No other person shall acquire or have any rights under or by
virtue of this Escrow Agreement.    This Escrow Agreement is intended to be for
the sole benefit of the parties hereto, and (subject to the provisions of this
Section)  their respective successors, heirs and assigns, and none of the
provisions of this Escrow Agreement are intended to be, nor shall they be
construed to be, for the benefit of any third person.

 
 
(c)
Amendments and Waivers.  This Escrow Agreement may not be changed orally or
modified, amended or supplemented without an express written agreement executed
by the Agent and each of the Parties.  No waiver of any right or remedy
hereunder shall be valid unless the same shall be in writing and signed by the
party giving such waiver.  No waiver by any party with respect to any condition,
default or breach of covenant hereunder shall be deemed to extend to any prior
or subsequent condition, default or breach of covenant hereunder or affect in
any way any rights arising by virtue of any prior or subsequent such occurrence.

 
 
(d)
Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York.  The representations and
warranties contained in this Agreement shall survive the execution and delivery
hereof and any investigations made by any party.  The headings in this Escrow
Agreement are for purposes of reference only and shall not limit or otherwise
affect any of the terms hereof.

 
 
(e)
Execution in Counterparts.  This Escrow Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Escrow Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signature of all of the parties reflected hereon as the
signatures.

 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 
AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC (AGENT)
 
By:                                 
 
Name:                                            
 
Title:
 
Nutrition 21, Inc.
 
Iceland Health, LLC
     
By: ________________
 
By: ________________
     
    Name: Alan J. Kirschbaum
 
    Name: Alan J. Kirschbaum
     
    Title: Chief Financial Officer
  
    Title: Chief Financial Officer

 
Iceland Health, Inc.
 
By: ______________________
 
    Name: __________________
 
    Title: Chief Financial Officer
 
Nature’s Products, Inc.
 
By: ______________________
 
    Name: ____________
 
    Title: _____________
 
 
5

--------------------------------------------------------------------------------

 